       Case 2:21-cv-00015-SPL Document 27 Filed 03/26/21 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-21-00015-PHX-SPL
      Hugo Jaime, et al.,
 9                                              )
                                                )
                       Plaintiffs,              )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Parts Authority LLC, et al.,              )
12                                              )
13                     Defendants.              )
                                                )
14                                              )

15          Before the Court is Plaintiffs’ Motion for Extension of Time for Plaintiff’s [sic] to

16   File an Amended Complaint as a Matter of Course and To Hold That Pending Motions to

17   Dismiss and Transfer are Moot. (Doc. 24) The Motion has been fully briefed and is ready

18   for review. (Docs. 25, 26)

19          Plaintiffs seek an extension of the Fed. R. Civ. P. (“Rule”) 15(a)(1) deadline to file

20   an amended complaint as a matter of course. (Doc. 24 at 3) Plaintiffs also request that the

21   Court moot the pending motions to dismiss and transfer. (Doc. 24 at 4) In the alternative,

22   Plaintiffs request leave to file an amended complaint under Rule 15(a)(2). (Doc. 26 at 3)

23          Plaintiffs filed the Motion for Extension a day before the time to file an amended

24   complaint as a matter of course expired under Rule 15(a)(1). The Court does not typically

25   grant extensions on such deadlines. Once they pass, plaintiffs must seek written consent

26   from the opposing party or leave of court. See Rule 15(a)(2). See also Hummel v. Maricopa

27   Cty. Adult Prob. Dep’t, No. CV-16-04381-PHX-JJT, 2018 WL 2240098, at *2 (D. Ariz.

28   May 16, 2018) (“A party may amend a pleading once as a matter of course within 21 days
       Case 2:21-cv-00015-SPL Document 27 Filed 03/26/21 Page 2 of 2




 1   after service, or within 21 days of service of … a Rule 12(b)(6) motion. … In all other
 2   circumstances, absent the opposing party’s written consent, a party must seek leave to
 3   amend from the court.”) (internal citations omitted).
 4          Moreover, although Plaintiffs request leave to amend pursuant to Rule 15(a)(2) in
 5   the alternative, they have not complied with LRCiv 15.1(a). Therefore, the Court cannot
 6   grant leave to amend, either. Relatedly, the Court is not inclined to moot pending motions
 7   before the opposing party can see whether the Amended Complaint cures the alleged
 8   defects of the original.
 9          Furthermore, to the extent Defendants request a stay, the response to the Motion to
10   Stay (Doc. 16) is still pending. The Court will not rule until the briefing on the motion is
11   complete.
12          Therefore,
13          IT IS ORDERED that Plaintiffs’ Motion for Extension of Time for Plaintiff’s [sic]
14   to File an Amended Complaint as a Matter of Course and To Hold That Pending Motions
15   to Dismiss and Transfer are Moot (Doc. 24) is denied in full.
16          Dated this 25th day of March, 2021.
17
18                                                    Honorable Steven P. Logan
                                                      United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                  2
